Order entered May 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00582-CV

                        IN THE BEST INTEREST OF D. S., Appellant

                           On Appeal from the Probate Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. Mi-13-50415

                                            ORDER
       The Court has before it appellant’s May 9, 2013 motion to redact her name from the

notice of appeal filed in this Court. The Court GRANTS the motion and DIRECTS the Clerk of

this Court to remove the notice of appeal from public availability on the internet.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE